                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Antwaun Tyree Stevenson,                     )
                                             )         C/A No. 2:17-3160-TMC
                      Plaintiff,             )
                                             )
       v.                                    )                  ORDER
                                             )
Lazett Campbell and Toney Chavis,            )
                                             )
                      Defendants.            )
                                             )


       Plaintiff Antwuan Tyree Stevenson, a prisoner proceeding pro se, filed this action

pursuant to 42 U.S.C. § 1983. (ECF No. 1). On September 27, 2018, Magistrate Judge Mary

Gordon Baker issued a Report and Recommendation (“Report”) recommending that this action

be dismissed with prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41. (ECF No.

46).1 Plaintiff was advised of his right to file objections to the Report. (ECF No. 46 at 3).

However, Plaintiff has not filed any objections to the Report and the time for doing so has

expired. The court notes that the Report was returned to the court as undeliverable. (ECF No.

48).

       The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270-

71 (1976). In the absence of objections, this court is not required to provide an explanation for

adopting the Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to
1
 In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02(B)(2), D.S.C., all pre-trial
proceedings were referred to a magistrate judge.
accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Furthermore, failure to file

specific written objections to the Report results in a party’s waiver of the right to appeal the

district court’s judgment based upon that recommendation. 28 U.S.C. § 636(b)(1); Thomas v.

Arn, 474 U.S. 140 (1985); Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91 (4th Cir. 1984).

       After a thorough review of the Report and the record in this case, the court adopts the

Magistrate Judge’s Report (ECF No. 46) and incorporates it herein. Accordingly, this action is

DISMISSED with prejudice pursuant to Rule 41(b). See Ballard v. Carlson, 882 F.2d 93, 95-96

(4th Cir. 1989).

       IT IS SO ORDERED.


                                                           s/Timothy M. Cain
                                                           United States District Judge

Anderson, South Carolina
October 18, 2018




                                               2
